Citation Nr: 1032328	
Decision Date: 08/27/10    Archive Date: 09/01/10

DOCKET NO.  08-31 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to special monthly pension by reason of the need for 
regular aid and attendance or by reason of being housebound.



REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

A. Hinton, Counsel




INTRODUCTION

The Veteran served on active duty from August 1972 to July 1974.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2008 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied the benefit sought.  
 

FINDINGS OF FACT

1.  The competent medical evidence does not show that the Veteran 
is blind or so nearly blind as to have corrected visual acuity of 
5/200 or less, in both eyes, or concentric contraction of the 
visual field to 5 degrees or less; is a patient in a nursing home 
because of mental or physical incapacity; or has a factual need 
for aid and attendance demonstrated by an inability to care for 
most of his daily personal needs or protect himself from the 
hazards and dangers of his daily environment.

2.  The competent medical evidence does not show that the Veteran 
is substantially confined to his home or the immediate premises.

3.  The Veteran does not have a disability that is rated at 100 
percent.


CONCLUSION OF LAW

The criteria for a special monthly pension based upon the need of 
regular aid and attendance or by reason of being housebound are 
not met.  38 U.S.C.A. §§ 1502, 1521, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.351, 3.352 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their claim 
for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim. 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002). Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide. 38 
C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial decision 
on a claim by the RO. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The VCAA notice requirements apply to all five elements of a 
service connection claim: (1) veteran status; (2) existence of 
disability; (3) connection between service and the disability; 
(4) degree of disability; and (5) effective date of benefits 
where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental SOC 
(SSOC).  Moreover, where there is an uncured timing defect in the 
notice, subsequent action by the RO which provides the claimant a 
meaningful opportunity to participate in the processing of the 
claim can prevent any such defect from being prejudicial.  
Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit previously held 
that any error in VCAA notice should be presumed prejudicial, and 
that VA must bear the burden of proving that such an error did 
not cause harm.  Sanders v. Nicholson, 487 F.3d 881 (2007).  
However, the U.S. Supreme Court has recently reversed that 
decision, finding it unlawful in light of 38 U.S.C.A. § 
7261(b)(2), which provides that, in conducting review of decision 
of the Board, a court shall take due account of rule of 
prejudicial error.  The Supreme Court in essence held that-
except for cases in which VA has failed to meet the first 
requirement of 38 C.F.R. § 3.159(b) by not informing the claimant 
of the information and evidence necessary to substantiate the 
claim-the burden of proving harmful error must rest with the 
party raising the issue, the Federal Circuit's presumption of 
prejudicial error imposed an unreasonable evidentiary burden upon 
VA and encouraged abuse of the judicial process, and 
determinations on the issue of harmless error should be made on a 
case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

In a letter dated in June 2006 after the current claim was filed, 
the RO informed the Veteran of its duty to assist him in 
substantiating his claim under the VCAA, and the effect of this 
duty upon his claim.  The Board is also aware of the 
considerations of the Court in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), regarding the need for notification that a 
disability rating and an effective date for the award of benefits 
will be assigned if service connection or increased ratings are 
awarded.  However, in this case since the claim in question is 
being denied, such matters are moot.

The Board also finds VA has satisfied its duty to assist the 
Veteran in the development of the claim.  Relevant in-service and 
post-service treatment reports are of record and the RO obtained 
VA Medical Statements for Consideration of Aid and Attendance in 
June 2006 and October 2007, and reports of a VA examination in 
April 2008.  When VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  The Board finds that the most recent VA examination (Aid 
and Attendance Letter) obtained in April 2008 is adequate for 
purposes of the decision below.  

It is therefore the Board's conclusion that no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist him in the development of the claim.  Smith v. Gober, 14 
Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, supra.

VA has satisfied its duty to assist the Veteran in apprising him 
as to the evidence needed, and in obtaining evidence pertinent to 
his claim under the VCAA.  No useful purpose would be served in 
remanding this matter for yet more development.  Such a remand 
would result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the appellant.  The Court 
has held that such remands are to be avoided.  Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).


Special Monthly Pension

The Veteran seeks a special monthly pension based upon the need 
for regular aid and attendance or housebound status.  Special 
monthly pension at the aid and attendance rate is payable when 
the veteran is helpless or so nearly helpless that he requires 
the regular aid and attendance of another person.   

To establish a need for regular aid and attendance, the veteran 
must be blind or so nearly blind as to have corrected visual 
acuity of 5/200 or less, in both eyes, or concentric contraction 
of the visual field to 5 degrees or less; a patient in a nursing 
home because of mental or physical incapacity; or show a factual 
need for aid and attendance.  38 C.F.R. §§ 3.351(b)- (c), 
3.352(a).

A factual need for aid and attendance includes the inability to 
dress, undress, keep ordinarily clean and presentable, feed 
oneself, or attend to the wants of nature.  It also includes the 
frequent need of adjustment of any special prosthetic or 
orthopedic appliances or either physical or mental incapacity 
that requires care or assistance on a regular basis to protect 
against the hazards or dangers incident to a claimant's daily 
environment.  Also, an individual who is bedridden, as that term 
is defined by regulation, meets the criteria for aid and 
attendance. 38 C.F.R. 
§ 3.352(a). 

The particular personal functions which the veteran is unable to 
perform should be considered in connection with the claimant's 
condition as a whole.  The evidence need only establish that the 
veteran is so helpless as to need regular aid and attendance, not 
constant need.  Determinations that the veteran is so helpless as 
to need regular aid and attendance will not be based solely upon 
an opinion that the veteran's condition requires the veteran to 
be in bed.  Determinations must be based on the actual 
requirement of personal assistance from others.  38 C.F.R. 
§ 3.352(a).  The veteran must be unable to perform one of the 
enumerated disabling conditions, but the veteran's condition does 
not have to present all of the enumerated disabling conditions.  
Turco v. Brown, 9 Vet. App. 222, 224 (1996).

The criteria for determining whether a veteran is in need of the 
aid and attendance of another person may be met if he is 
bedridden.  "Bedridden" is defined as a condition that, through 
its essential character, actually requires that the veteran 
remain in bed.  The fact that a veteran has voluntarily taken to 
bed or that a physician has prescribed rest in bed for the 
greater or lesser part of the day to promote convalescence or 
cure will not suffice.  The performance of the necessary aid and 
attendance service by a relative of the beneficiary or other 
member of his or her household will not prevent the granting of 
the additional allowance.  38 C.F.R. § 3.352.

A veteran receiving non-service-connected pension may receive 
housebound-rate special monthly pension if he has a single 
permanent disability rated as 100 percent disabling under the 
Schedule for Rating Disabilities (but not including total rating 
based upon unemployability under 38 C.F.R. § 4.17) and the 
Veteran either (1) has additional disability or disabilities 
independently ratable at 60 percent or more, or (2) by reason of 
disability or disabilities, is permanently housebound but does 
not qualify for special monthly pension at the "aid and 
attendance" rate.  38 U.S.C.A. § 1521(e); 38 C.F.R. § 3.351(d)(1) 
and (2).

A veteran will be found to be "permanently housebound" when he is 
substantially confined to his house (or ward or clinical areas, 
if institutionalized) or immediate premises due to disability or 
disabilities which it is reasonably certain will remain 
throughout his lifetime.  38 U.S.C.A. § 1502(c); 38 C.F.R. § 
3.351(d)(2).

Factual Background and Analysis

The Veteran was granted a nonservice-connected pension in an 
April 2004 rating decision, effective April 1, 2002.  He is 
considered permanently and totally disabled for this nonservice-
connected pension.  His disabilities considered for pension 
purposes only, with rating percentage in parentheses, are: 
adjustment disorder (50); aortic insufficiency, calcified aorta 
(30); diabetes mellitus (20); hypertension (10); status post 
multiple cerebral infarcts (10); hepatitis C (10); tendonitis, 
left shoulder (10); limitation of motion, left ankle (10); 
erectile dysfunction (zero).  The combined rating for pension 
purposes is 100 percent.  Service connection status is not in 
effect for any disease or illness of the Veteran.

VA treatment records show that the Veteran was hospitalized from 
May 8 to 25, 2006.  He was admitted with a history of right great 
toe amputation and subsequent right femoropopliteal bypass in 
April 2006, and currently presented with complaints of increasing 
pain and edema in the right leg.  During that hospitalization he 
underwent debridement and irrigation of necrotic tissue wounds of 
the right thigh and foot, in treatment of an admitting diagnosis 
of severe peripheral vascular disease and cellulitis of the right 
lower extremity.  

In his claim received in May 2006, the Veteran requested a 
special monthly pension due to a need for assistance with 
bathing, dressing, and ambulation due to diagnosed diabetes 
mellitus, with right toe amputation and right leg vein transfer 
for circulation.  He reported that he was currently in the 
hospital at Bay Pines VA Medical Center.

In support of his claim, in a June 2006 statement, the Veteran 
reported that he had an amputated right toe, bypass right leg for 
clogged arteries, diabetes, high blood pressure, chronic 
arthritis in both legs and feet, and failing eyesight.  

In an attached VDVA Form 10, Medical Statement for Consideration 
of Aid and Attendance, a physician of the Bay Pines VAHCS 
certified the following.  There was a diagnosis of amputation of 
the right toe, bypass surgery to the right leg, diabetes, high 
blood pressure, chronic arthritis of both legs and feet, and 
failing eyesight.  That physician certified that the Veteran was 
not able to walk unaided.  The Veteran was able to: feed himself, 
care for the needs of nature, and to sit up, but he had to use a 
wheelchair.  The Veteran was not confined to bed, but had to use 
a wheelchair.  The Veteran was not blind.  He was not able to 
travel except by wheelchair transport.  He was not able to leave 
home without assistance, as he needed daily wound care.  The 
Veteran required nursing home care of his wounds.

VA treatment records show that in August 2006 the Veteran 
underwent Ray amputation, second toe, left foot, transmetatarsal 
level, and Pulsavac lavage in treatment of a preoperative 
diagnosis of diabetic foot infection with gangrene in the left 
second toe. 

In a Medical Statement for Consideration of Aid and Attendance 
received in October 2007, a physician of the Bay Pines VAHCS 
certified the following.  There was a diagnosis of peripheral 
vascular disease, gangrene of the foot, uncontrolled 
hypertension, diabetes, history of partial foot amputation.  That 
physician certified that the Veteran was not able to walk unaided 
and currently ambulated with a cane and orthotic shoes; but he 
was planned for more surgery with further amputation.  The 
Veteran was able to: feed himself, care for the needs of nature, 
and to sit up.  The Veteran was not confined to bed.  The Veteran 
was not blind.  He was able to travel.  He was able to leave home 
without assistance.  In this regard the physician stated that the 
Veteran was planned for further foot amputation and may need 
increased services.

An October 2007 VA surgery note shows that the Veteran underwent 
right third toe amputation at that time.

An April 2008 VA treatment record titled Aid and Attendance 
Letter, contains a diagnosis of chronic pain in both feet due to 
severe peripheral artery disease, polyneuropathy, status post 
amputation of multiple toes on both feet, chronic wounds.  The 
treatment provider noted that the prognosis was poor.  The record 
indicated that the Veteran was not blind.  
 
The April 2008 VA Aid and Attendance Letter noted that the 
Veteran needed assistance with bathing, walking, and attending to 
the wants of nature.  The Veteran could not walk without resting 
or pain.  The Veteran could use the upper extremities fully and 
the lower extremities partially.  He had no right hemiplegia.  
The Veteran was not incontinent of either bowel or bladder.  The 
physician opined that the Veteran could live alone.

The Board finds that the preponderance of the evidence is against 
the award of a special monthly pension based upon the need for 
regular aid and attendance.  The Veteran does not meet the 
criteria of blindness, or near blindness, in both eyes. 
Additionally, the record does not show that the Veteran meets the 
criteria of confinement to a nursing home due to mental or 
physical incapacity.  

The Veteran also does not meet the criteria to establish a 
factual need for aid and attendance of another person.  The 
evidence of record does not show that he is actually unable to 
dress, undress, keep ordinarily clean and presentable, feed 
himself, or attend to the wants of nature.  The evidence in the 
record shows that the Veteran was able to maneuver with the use 
of a cane or wheelchair following his amputation surgeries.  

Most recently in the April 2008 VA Aid and Attendance Letter, the 
Veteran required no assistance in dressing or transferring from 
bed to chair, and the examiner found that the Veteran could 
travel to a VA medical facility for care and could live alone.  
There is no indication that the Veteran is confined to a bed.  He 
has full use of his upper extremities, and partial use of the 
lower extremities.  The evidence, overall, has not established 
that the Veteran would be unable to dress, feed himself, or 
attend to his hygiene needs without the assistance of others.

As to whether the Veteran is housebound, the Veteran does not 
have a single permanent disability rated 100 percent disabling 
under the Schedule for Rating Disabilities, and thus does not 
meet the first element for a finding of housebound. 38 C.F.R. § 
3.351(d).

Also, the preponderance of the evidence is against the claim for 
special monthly compensation by reason of being housebound.  The 
evidence does not show that the Veteran is housebound.  While he 
does have difficulty walking, he is not shown to be confined to 
his house by his disabilities.

The Board has considered the Veteran's statements in support of 
his claim that he is entitled to a special monthly pension.  
While the Veteran is competent to report on the nature of his 
symptoms, the training and experience of VA medical personnel 
makes their findings reflected in VA treatment records more 
probative as to the extent of his disability.  See Cromley v. 
Brown, 7 Vet. App. 376, 379 (1995); Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).

The Board finds that the weight of the evidence does not show 
that the Veteran meets the requirements for a special monthly 
pension based upon the need for regular aid and attendance or by 
reason of being housebound.  As the preponderance of the evidence 
is against the claim, the benefit-of-the-doubt rule does not 
apply and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Special monthly pension based on the need for aid and attendance 
or on being housebound is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


